


109 HR 6187 IH: Confidence in Voting Act of

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6187
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to reimburse
		  jurisdictions for amounts paid or incurred in preparing, producing, and using
		  contingency paper ballots in the November 7, 2006, Federal general
		  election.
	
	
		1.Short titleThis Act may be cited as the
			 Confidence in Voting Act of
			 2006.
		2.FindingsCongress finds that a bipartisan report by
			 former Attorney General Richard Thornburgh and former Governor Richard Celeste
			 concluded that it will be essential this year that jurisdictions have
			 backup and contingency plans that anticipate a wide range of possible failures
			 in their electronic voting systems, and that contingency paper ballots
			 provide a sufficient backup plan for the failure of such systems.
		3.Reimbursements for
			 contingency paper ballots
			(a)ReimbursementPart
			 1 of subtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C.
			 15401 et seq.) is amended by inserting after section 257 the following new
			 section:
				
					257A.Payments for
				contingency paper ballots for the 2006 general election
						(a)In
				generalThe Commission shall pay to each jurisdiction that
				conducts a general election on November 7, 2006, and uses a voting system other
				than an optical scan or other paper ballot voting system in such election an
				amount equal to the documented costs paid or incurred by such jurisdiction for
				the preparation, production, and use of contingency paper ballots for such
				election, but not to exceed 75 cents for each contingency paper ballot printed
				by such jurisdiction for such election.
						(b)RequirementsNo
				payment shall be made under subsection (a) unless the jurisdiction—
							(1)permits an
				individual, upon request, to cast a vote by means of a contingency paper ballot
				without regard to the means of voting otherwise specified in the jurisdiction
				where such individual votes;
							(2)posts, in a
				conspicuous manner at the polling place, a notice stating that contingency
				paper ballots are available at the polling place and that a voter may request
				to use such a ballot at the voter's discretion; and
							(3)treats each such contingency paper ballot
				cast by a voter as a regular ballot cast in the election and counts it
				accordingly, and does not treat it as a provisional ballot under section
				302(a), unless the ballot is cast by an individual described in such section
				who is permitted to cast a provisional ballot in accordance with such
				section.
							(c)AmountsThere are authorized to be appropriated to
				the Commission such sums as may be necessary for payments under subsection (a).
				Any amounts appropriated pursuant to the authorization under this subsection
				shall remain available until
				expended.
						.
			(b)Conforming
			 amendmentThe table of sections of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 257 the
			 following new item:
				
					
						Sec. 257A. Payments for contingency paper ballots for the 2006
				general
				election.
					
					.
			
